Citation Nr: 0100454	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
claimed as secondary to the service-connected left hip 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as secondary to the service-
connected left hip disability.  

3.  Entitlement to a disability rating greater than 20 
percent for residuals of a left hip disability, status post 
insertion of a Jewett nail and fracture of the left femur. 

4.  Entitlement to a compensable disability rating for a scar 
above the left eyebrow.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board observes that records submitted by the veteran at 
the time of his July 2000 travel board hearing indicated that 
the veteran submitted a claim in June 1998 for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  He also submitted a claim 
for secondary service connection for a back disorder.  A 
review of the claims folder does not reflect whether the RO 
has adjudicated those claims.  These matters are therefore 
referred to the RO for investigation and, if necessary, 
adjudication.  

The Board also notes that the submitted documents reflect 
that in June 1998 the veteran also submitted a claim for 
nerve pain and numbness in the left leg due to the service-
connected left hip disability.  The Board acknowledges that, 
if shown by the evidence, it is possible to evaluate these 
complaints as a separate manifestation of the service-
connected left hip disability pursuant to Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  However, review of the claims 
folder reveals no development into this aspect of the claim, 
e.g., a VA neurology examination and opinion.  Therefore, the 
matter is referred to the RO for development and adjudication 
as a secondary service connection claim.     

The issues of secondary service connection for a stomach 
disorder and an acquired psychiatric disorder and of an 
increased rating for a scar above the left eyebrow are 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's subjective left hip and leg complaints 
include constant pain that increased in cold or rainy weather 
or prolonged standing, weakness with giving out, hip 
instability with difficulty walking requiring the use of a 
cane, and limitation of motion.  The objective evidence of 
disability includes some limitation of hip motion on flexion 
and abduction with some evidence of discomfort or tenderness 
on flexion, abduction, and rotation, left leg lengthening of 
about one-half inch, and pain to palpation over the hip in 
the area of the hardware.  

3.  There is no objective evidence of instability, weakness, 
swelling, deformity, or atrophy.  X-rays of the left hip and 
femur are essentially normal.  A recent private evaluation 
shows that the veteran is able to ambulate without a cane.   
 

CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a left hip disability, status post insertion 
of a Jewett nail and fracture of the left femur, have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspect of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that, with respect to this claim, the 
RO's actions are in compliance with the provisions of the new 
law.  

Factual Background

In a September 1986 rating decision, the RO established 
service connection for disabilities including status post 
insertion of a Jewett nail in the left hip with history of 
closed fracture of the femur and closed fracture of the right 
and left pelvis.  The RO evaluated the disability 10 percent 
disabling.  In an April 1994 rating action, the RO increased 
the evaluation for the left hip disability to 20 percent.  

In January 1997, the veteran submitted an informal claim for 
increased disability ratings.  In connection with that claim, 
the RO obtained the veteran's VA outpatient medical records.  
The veteran presented in August 1996 after several years 
without VA treatment.  He complained of worsening left hip 
pain with difficulty walking and giving out of the left leg.  
He occasionally used a cane to walk.  Examination revealed 
decreased motion on abduction and adduction.  X-rays showed 
old healed fractures of the left femur, right superior pubic 
ramus, and right ischium, without evidence of significant 
degenerative changes.  The veteran returned in November 1996 
with continued pain.  Examination revealed significant 
discomfort over left thigh about the area of the surgical 
incision.  Otherwise, there was no muscle herniation, 
weakness, neurovascular abnormality, or significant erythema 
or edema.   

The veteran underwent a VA orthopedic examination in May 
1997.  He complained of left hip pain with prolonged standing 
or sitting, as well as limited hip motion and difficulty 
walking.  He denied any instability.  On examination, 
rotation of the femoral head in the acetabulum caused pain 
and tenderness in the hip.  There was no weakness or fatigue 
on standing.  There was left hip flexion to 110 degrees, 
extension to 28 degrees, abduction to 40 degrees, adduction 
to 15 degrees, internal rotation to 28 degrees, and external 
rotation to 35 degrees.  The left leg measured one-half inch 
shorter than the right leg (sic).  The diagnosis was history 
of fractured pelvis and left femur with left hip pain and 
post-traumatic degenerative joint disease of the left hip.  

The May 1997 VA dermatology examination report identified an 
eight-inch scar on the lateral aspect of the left hip.  It 
was not tender or painful.  There was no keloid formation, 
herniation, ulceration, or functional affect.  

In an April 1997 statement, William R. Rogers, M.D., noted 
the recent worsening of the veteran's left hip pain.  He 
added that the source of the pain was not clear, as there was 
no significant arthritis in the hip joint.  He suggested that 
the pain might be related to the difference in leg lengths 
and recommended the use of a shoe lift.   

The veteran was afforded a VA general medical examination in 
November 1997.  His subjective complaints concerning the left 
hip were unchanged.  He took Motrin for pain.  Examination 
revealed no instability of the left hip.  Results of range of 
motion studies were identical or slightly improved on all 
maneuvers.  There was tenderness on abduction.  X-rays were 
essentially unchanged from films taken in August 1996.  The 
diagnosis was left hip pain and plate after a history of a 
left hip injury in 1981.     

Findings concerning the left thigh scar from the November 
1997 VA dermatology examination were unchanged from the May 
1997 examination.  

In a December 1997 rating decision, inter alia, the RO 
continued the 20 percent rating for the left hip.  The 
veteran timely appealed that decision.  

In his June 1998 substantive appeal, the veteran explained 
that he had difficulty standing and walking due to hip pain 
and instability.  He also submitted additional private 
medical evidence that generally showed continued left hip and 
leg pain.  A January 1997 evaluation by John C. Richards, 
M.D., indicated that the veteran had about 50 percent of the 
expected motion on internal and external rotation.  Flexion 
was good and there were no flexion contractures.  The left 
leg was about one-half inch longer than the right.  There was 
deep pain to palpation over the left thigh incision area that 
overlaid the plate.  

In May 1999, the veteran underwent an evaluation by Dr. 
Rogers for purposes of a disability determination.  He 
reported an increased level of pain in the left hip over the 
previous few years.  He was unable to stand for more than 15 
to 20 minutes without increased hip pain.  He could sit for 
several hours.  The veteran generally used a cane for walking 
and could walk one or two blocks at a time.  He used a cane 
or the rail when climbing stairs.  The veteran's only 
treatment was taking Motrin and a muscle relaxant as needed.  
He had tried a shoe lift to accommodate for the discrepancy 
in leg length without success.  Examination revealed 
tenderness over the lateral aspect of the left hip, but not 
much tenderness over the surgical scar.  Flexion was to 100 
degrees, abduction was to 40 degrees, adduction was to 
20 degrees, external rotation was to 20 degrees, and internal 
rotation was to 15 degrees.  There was discomfort on the 
lateral aspect of the left hip joint with flexion and both 
directions of rotation.  Thighs and calves were equal in 
circumference.  The left leg was one-half inch longer than 
the right.  Straight leg raising and Lasegue's test were 
negative.  The veteran was able to walk on his heels and toes 
bilaterally.  He got on and off the examination table without 
difficulty.  He was able to ambulate about the room without 
his cane.  Strength was 5/5 in all muscle groups.  Dr. Rogers 
indicated that X-rays of the left hip revealed an old 
fracture of the femur with hardware in place.  The head and 
neck of the femur and the hip joint itself were normal.  The 
diagnosis included status post fracture of the left femur in 
1992 (sic) with open reduction and internal fixation and 
resulting lengthening of the left leg.  

The veteran testified at a Travel Board hearing in July 2000.  
When he filed his claim, he had been experiencing increased 
left leg weakness, requiring him to use a cane.  His hip 
would give out and cause him to fall.  The veteran had 
constant pain in the area of the surgical hardware.  He had 
difficulty standing more than 15 to 20 minutes or walking 
more than one block.  He now always used a cane for walking.  
He had trouble negotiating stairs.  The veteran took 
ibuprofen or Voltaren for pain.  He also limited his activity 
to reduce pain.  The veteran explained that the pain in the 
left hip radiated down the leg and into the back.  He also 
felt that the left thigh scar was tender to the touch.  At 
the time he filed his claim, the veteran lost four or five 
days a month from work due to left hip problems.  His 
problems were worse in the winter.  The veteran did not have 
regular VA care in recent years; he went to private 
physicians.        

In August 2000, the RO received a statement from the 
veteran's spouse.  She explained that she was a registered 
nurse.  She and the veteran had been married for 15 years.  
She had observed the worsening of his left hip disability.  
The veteran had decreased mobility with a worsening limp and 
a tendency to fall due to hip instability.  He was unable to 
stand for long periods of time due to increased left leg and 
hip pain.  The veteran complained of more pain in the winter 
or when it rained.  He used a cane.  His medications included 
Motrin, Voltaren, and a muscle relaxant.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left hip disability is evaluated as 20 percent 
disabling under Diagnostic Code (Code) 5255, impairment of 
the femur.  38 C.F.R. § 4.17a.  The Board acknowledges that 
there are other diagnostic codes that provide for ratings 
greater than 20 percent for hip disabilities.  However, there 
is no evidence of ankylosis of the hip or flail joint of the 
hip to support application of Code 5250 or Code 5254, 
respectively.  In addition, although the evidence does 
demonstrate some limitation of thigh flexion, that limitation 
does not satisfy the requirements for a higher rating under 
Code 5252.  Accordingly, the Board finds that the veteran's 
disability is most appropriately evaluated under Code 5255.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Under Code 5255, a 20 percent rating is assigned when there 
is malunion of the femur with moderate knee or hip 
disability.  A 30 percent evaluation is in order when there 
is malunion of the femur with marked knee or hip disability.  
Higher ratings are available only if there is a false joint 
or nonunion.  
  
The Board observes that, under particular circumstances, hip 
disability as contemplated by Code 5255, may include 
limitation of motion.  See VAOPGCPREC 9-98.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In this case, the Board finds that the preponderance of the 
evidence is against awarding an evaluation greater than 20 
percent for the veteran's left hip disability.  The veteran's 
subjective complaints include constant left hip and leg pain, 
aggravated by cold or rainy weather and prolonged standing, 
as well as left hip and leg weakness with giving out, hip 
instability with difficulty walking, and limitation of left 
hip motion.  He used a cane to walk and took medications for 
pain.  

Objective evidence of disability includes some limitation of 
hip motion on flexion and abduction.  See 38 C.F.R. § 4.71, 
Plate II (setting forth normal ranges of hip flexion and 
abduction).  There is some evidence of discomfort or 
tenderness on flexion, abduction, and rotation.  The left leg 
is approximately one-half inch longer than the right leg.  In 
addition, there is pain to palpation over the hip in the area 
of the hardware.  Otherwise, there is no objective evidence 
of instability, weakness, swelling, deformity, or atrophy.  
X-rays of the left hip and leg are negative except for the 
healed fractures and hardware.  Evidence of record from Dr. 
Rogers indicates that the veteran is able to ambulate without 
a cane and that the source of the veteran's reported left hip 
pain is unclear given the negative X-rays.  Considering the 
subjective complaints in light of this objective evidence, 
the Board cannot conclude that the overall disability picture 
more nearly approximates marked hip disability required for a 
30 percent evaluation under Code 5255.  38 C.F.R. § 4.7.    

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Although the veteran had difficulties with 
his previous employment, the evidence shows that those 
difficulties were due to his inability to perform duties as 
required even with reasonable accommodations for his physical 
restrictions.  That is, the evidence does not establish that 
the veteran is unable to work, only that he is unable to 
perform specific duties required of employees at the United 
States Postal Service.  In addition, it appears that a 
significant portion of the veteran's physical restrictions is 
related to a back disorder.  The Board emphasizes that, 
although the veteran has submitted a claim for service 
connection for a back disorder secondary to the service-
connected left hip disability, there is no indication in the 
claims folder that that claim has been favorably adjudicated.      

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for residuals of a left hip disability, status post 
insertion of a Jewett nail and fracture of the left femur.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5255.

The veteran also contends that the scar on the left thigh is 
tender and painful.  He therefore asserts entitlement to a 
separate disability rating for the scar pursuant to Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  However, the Board 
emphasizes that the applicable diagnostic code, Code 7804, 
specifies that a scar must be tender and painful on objective 
demonstration to warrant a compensable rating.  In this case, 
as shown by negative findings in two separate VA 
examinations, there is no objective evidence to support the 
veteran's claim.  

With respect to the veteran's contention that the left hip 
disability includes neurological aspects that are also 
separately ratable under Esteban, the Board points out that 
that claim is referred to the RO as set forth in the 
Introduction, above.   



ORDER

A disability rating greater than 20 percent for residuals of 
a left hip disability, status post insertion of a Jewett nail 
and fracture of the left femur, is denied. 

REMAND

The veteran seeks secondary service connection for a stomach 
disorder and an acquired psychiatric disorder.  Secondary 
service connection is in order if a disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.   

Recently enacted legislation indicates that the duty to 
assist includes making reasonable attempts to obtained 
relevant private medical records.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  Certain, 
specific notice requirements attach to such attempts. Id.   

In addition, the new statutory provisions specify that, in 
the case of a disability compensation claim, VA's duty to 
assist included providing a medical examination or obtaining 
a medication opinion when necessary to make a decision on the 
claim. Id.  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  

The veteran alleges that he has a stomach disorder secondary 
to taking medications for pain associated with his service-
connected left hip disability.  The Board notes that the 
November 1997 VA general medical, gastrointestinal, and 
dermatology examinations were all performed by the same 
examiner.  In the dermatology examination report, the 
examiner related his opinion that the veteran's stomach 
condition was related to the medications he took for his 
service-connected left hip disability.  However, none of the 
examination reports revealed a diagnosis of a chronic stomach 
disorder.  Similarly, there is no such diagnosis in the other 
medical evidence of record.   

In addition, the October 1997 VA psychiatric examination 
report showed a diagnosis of mild panic disorder without 
agoraphobia.  However, the examiner offered no opinion as to 
whether the diagnosed disorder was related to the veteran's 
service-connected left hip disability.  Private medical 
evidence reflected diagnoses of panic disorder, anxiety, and 
depression due to work-related stress.  There is no medical 
opinion that the work-related stress is due to the veteran's 
service-connected left hip disability.  In fact, some private 
medical records indicate that the veteran related his stress 
to suspensions from work and increased demands at work.  The 
veteran asserts that the work-related stress all stems from 
an inability to work effectively due to his service-connected 
left hip disability. 
        
Considering the evidence of record in light of the new 
statutory provisions, the Board finds that a remand is in 
order for both secondary service connection claims in order 
to secure additional VA examinations such that the required 
medical evidence or opinion may be obtained.     

With respect to the psychiatric claim, the Board observes 
that some relevant medical evidence may not be of record.  
Specifically, the MVP Health Plan document dated in December 
1994 indicated that the veteran was to undergo mental health 
treatment with an estimated discharge date of March 1995.  In 
addition, the June 1996 MVP Health Plan document stated that 
the veteran was to participate in additional treatment with 
an estimated discharge date in the fall of 1996.  Each form 
includes a statement indicating that the veteran's symptoms 
were associated with problems at work.  Because records of 
any subsequent treatment are clearly relevant to the 
veteran's claim, the RO should attempt to secure them.  

Finally, the Board observes that the RO construed the 
veteran's January 1997 informal claim to include a claim for 
an increased evaluation for the service-connected scar above 
the left eyebrow.  Both examination requests dated in April 
1997 and September 1997 indicated that an examination was 
sought for the evaluation of that scar.  However, examination 
reports dated in May 1997 and November 1997 fail to evaluate, 
or even mention, a scar above the left eyebrow.  In a claim 
for an increased rating, VA's duty to assist generally 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).    

The Board emphasizes that the above discussion is not 
intended to represent an all-inclusive list of deficiencies 
in the duty to assist or duty to notify created by the recent 
statutory changes.  On remand, the RO should take all 
necessary steps to ensure compliance with these new 
provisions.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask that he complete a 
release of medical information, including 
complete address and treatment date 
information, for records of psychiatric 
treatment beginning in December 1994 and 
in June 1996 referred to in MVP Health 
Plan documents of record.  The RO may 
wish to provide copies of those documents 
for the veteran's reference.  After 
securing the necessary release(s), the RO 
should attempt to obtain those records.  
The RO must apprise the veteran of its 
progress concerning attempts to obtain 
these records as provided by law.    

2.  The veteran should be afforded VA 
examinations as instructed below.  The 
claims folder must be made available to 
each examiner for review prior to the 
respective examinations.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  Any 
opinion provided should include a 
complete rationale.  If an examiner is 
unable to provide the requested opinion, 
the examination report should so state.  

a) A VA gastrointestinal 
examination.  The examiner should 
diagnose and describe any chronic stomach 
disorder present and offer an opinion as 
to its etiology.    

b) A VA psychiatric examination.  
Based on a review of the claims folder 
and findings on examination, the examiner 
should determine whether the veteran is 
currently suffering from any psychiatric 
disorder.  In addition, the examiner 
should offer an opinion as to whether the 
previous psychiatric diagnoses of record, 
including panic disorder, anxiety, and 
depression, were caused or aggravated by 
the veteran's service-connected left hip 
disability.  

c) A VA dermatology examination.  
The examiner is asked to describe any 
subjective complaints and objective 
findings related to a scar above the left 
eyebrow.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After satisfying any notice or 
development requirements in addition to 
that specified above, the RO should 
readjudicate the veteran's claims for 
service connection for a stomach disorder 
and an acquired psychiatric disorder both 
claimed as secondary to his service-
connected left hip disability, as well as 
for a compensable disability rating for a 
scar above the left eyebrow.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.       

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



